294 S.W.3d 95 (2009)
Joy A. WILCOX, Respondent,
v.
M. Dean WILCOX, Appellant.
No. ED 92648.
Missouri Court of Appeals, Eastern District, Division Two.
September 29, 2009.
James C. Ochs, Clayton, MO, for appellant.
Donald V. Nangle, St. Louis, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Dean Wilcox ("Husband") appeals from the judgment of the Circuit Court of St. Louis County denying his Motion to Satisfy Child Support, Maintenance, Medical and Educational Debt and Attorney's Fee Award Per September 20, 2008 Judgment/Order ("Motion to Satisfy") on the grounds that the circuit court erroneously calculated the amount of arrearages owed in its October 29, 2008 judgment.
We have reviewed the briefs of the parties and the record on appeal and find that the trial court did not err in denying Husband's Motion to Satisfy. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
*96 We affirm the judgment pursuant to Rule 84.16(b).